Brady, J.
Tbe appellant was convicted of robbery in tbe first degree. Hpon tbe trial be was examined on bis own bebalf and denied positively tbe commission of the offense or any participation in it, and proved an alibi. Several witnesses called on bis bebalf also testified that, at tbe time of tbe commission of tbe robbery, be was at bis sister’s residence, where be himself stated be was, and where he went to *14attend the festivities consequent upon a christening. In rebuttal^ the people called a police officer, who testified that he knew the general reputation of the defendant, that it was bad, and that he would not believe him under oath. The officer also testified as to the bad character of one of the witnesses examined on behalf of the appellant. Captain Petty was also called as a witness in reference to the reputation of the prisoner, and said it was bad. No other witnesses were examined on that subject by the people. No witnesses were called on behalf of the appellant in respect to his good character. After conviction a motion was made for a new trial under section 465 of the Code of Criminal Procedure, upon affidavits of persons who were present, or in the vicinity, at the time the robbery was committed , and who were positive in stating that the appellant was not one of those engaged in it, as they distinctly saw all who were; and affidavits also showirg the good character of the prisoner, who, it may be here observed, is but twenty-one years of age.
It appears from the affidavit of one of the affiants, that he was in court during the trial, expecting to be called as a witness as to the character of the defendant, but was not examined for some reason which he does not understand. Section 465 of the Code of Criminal Procedure, to which reference has already been made, provides, by its seventh subdivision, that a new trial may be granted when it is made to appear by affidavit that upon another trial the defendant can produce evidence such as, if before received, would probably have changed the verdict, if such evidence has been discovered since the trial, is not cumulative, and the failure to produce it on the trial was not due to want of diligence. The evidence as to the occurrence itself must be regarded as cumulative and, therefore, not one of the elements indicated. The element of good character, however, as to which there was no evidence given on behalf of the appellant, was not cumulative. (See Huebner v. Rosevelt, 1 Daly, 111.)
This court held, in the case of Clute v. Emmerick (12 Hun, 504), that the error of a counsel in admitting a paper to be immaterial worked an injustice and therefore a new trial should be granted. Hence, there are two features of this case which commend themselves to the consideration of the court, the omission of counsel to call witnesses as to good character and the probable effect of such *15proof in answer to the evidence given by two witnesses connected with tbe police department. The section of the Code provides for a case where a defendant could produce evidence such as, if before received, would probably have changed the verdict. It may be said with very great propriety that, considering the youth of the prisoner, his positive denial of the accusation against him and the evidence relating to the alibi, if he had superadded to that, evidence of good character given by persons of respectability, such proof would probably have changed the verdict. Assuming the counsel to have known of the presence of the witnesses for that purpose, and that he omitted to call them, such omission should not act to the prejudice of the appellant.
Motions of this character are addressed to the discretion of the court, and each application must therefore depend upon its distinct characteristics and cannot be said to furnish a precedent. It is not intended, by the view which is taken of the application made to the court below, to encourage applications of this nature, or to establish as a general rule that the omission of counsel to call witnesses upon a vital point in the case shall find favor in applications for a new trial. "When, however, it is the conviction of the court of review that injustice has arisen from the incidents of the trial, and the application for a new trial is brought within the provisions of the Code (supra), a new trial will be granted without hesitation.
The learned recorder fully considered the motion and delivered an elaborate opinion; but the effect of the proof of good character, in response to the evidence on that subject given by the people, does not seem to have received particular consideration.
It is thought, for these reasons, that the administration of justice demands a new trial.
Ordered accordingly.
Daniels, J.:
I agree to the conclusion of Mr. Justice Brady that there ought to be another trial of the indictment against the defendant. Upon the whole case as it is now presented, but which may be very mate; rially changed on the oral examination of the witnesses, there is serious ground for doubt as to his guilt. That will be either removed or confirmed, by another trial; and under the circum*16stances justice requires that it should be ordered, for the doubt can be removed in no other way.